85 Ill. App.2d 81 (1967)
229 N.E.2d 557
Jerome Edelstein, Plaintiff-Appellee,
v.
Angelo Costelli, and Al Silverman, d/b/a Chicago Speedometer Service, Defendants-Appellants.
Gen. No. 51,247.
Illinois Appellate Court  First District, Second Division.
June 27, 1967.
Rehearing denied September 12, 1967.
*82 John L. Roach, of Chicago, for appellant.
Al Silverman; Unger & Unger, Dan Unger and Julian A. Levey, of Chicago (Louis P. Miller, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BRYANT.
Judgment affirmed.
Not to be published in full.